Dissenting Opinion by
Mr. Justice Roberts:
On December 6, 1963, plaintiff was walking along Bishop Street in Bellefonte, Pennsylvania, on her way to work. She crossed an alley, stepped onto the pavement, looked up and saw an elderly man “directly in front of” her. As she testified at trial “[w]ell, I didn’t know where he was going to go, to the right or *16to the left... So I stepped over and as I went to step over, I tripped on this [indicating broken sidewalk].”1
The man to whom she gave way, Mr. Gamber, testified that he was about two feet away from her when she fell, although plaintiff testified that it might have been closer than that. Mr. Gamber also testified that he was walking “pretty fast.” In response to a question about whether plaintiff could have passed him without anything happening, Mr. Gamber stated: “She could have passed me going through there, but she would still have to step over that place [indicating a broken part of the sidewalk].” A photograph of the sidewalk, admitted into evidence, shows that the nondefective part of the sidewalk is only one paving block wide, running along the building side of the walk. Testimony introduced at trial was that the sidewalk has been in a state of disrepair for twenty to twenty-five years preceding the accident. There is no question that the evidence amply supports the jury’s finding that the defendant was negligent.
Taking the evidence in the light most favorable to the verdict winner, the jury could have found that there was insufficient room for both pedestrians, or at least that the room was small enough to warrant plaintiff ceding the right of way, and thus plaintiff was not acting negligently. In addition, the jury could have found that at the time plaintiff tripped, she was precluded from seeing the defect in the sidewalk because she was intent on avoiding what reasonably appeared to be an impending collision.
In Knapp v. Bradford City, 432 Pa. 172, 174, 247 A. 2d 575, 576 (1968), this Court stated: “‘One who, *17in broad daylight, walks into an obvious defect in a sidewalk is presumptively negligent and the burden is upon that person to show conditions outside of himself which prevented his seeing the defect, or which would excuse failure to observe it.’ ” It would appear that the plaintiff in the instant case, by testifying that she was reasonably side-stepping to avoid an approaching pedestrian, has shown a condition outside herself which prevented her from seeing the defect. Compare Pro v. Pennsylvania R.R. Co., 390 Pa. 437, 135 A. 2d 920 (1957) (held: plaintiff not contributorily negligent as a matter of law where distracted by fear of being hit by automobile). Thus under Knapp, and Pro, if the jury believed plaintiff’s testimony that by paying attention to the oncoming pedestrian she was forced to divert her attention from the perilous sidewalk, it could have found her to be free from contributory negligence.
The majority, however, finds that Knapp, where recovery was denied to one who “saw the danger and failed to heed it,” requires this Court to deny plaintiff her verdict. But I believe that the majority is in error when it applies Knapp’s principle to the facts of the instant case. In Knapp the plaintiff testified that immediately before being distracted she looked down at the curb and saw the dangerous condition there. Despite this knowledge, she continued to walk, her attention distracted by the flow of traffic. Here, however, there is no such testimony. Plaintiff did, of course, know that the walk, in general, was in an abominable condition. After all, it had been in a state of disrepair for twenty to twenty-five years. But, unlike the plaintiff in Knapp, she did not first see the defect which caused her fall, and then fail to heed it. Bather, an outside peril kept her from seeing and avoiding the defect. In this respect, the instant case is exactly like Pro v. Pennsylvania R.R. Co., supra, in which the plain*18tiff “was fully aware of the very poor condition of the roadway,” but diverted her attention to avoid another danger. 390 Pa. at 440, 135 A. 2d at 921.
In my view the majority is today unwisely and unnecessarily extending Knapp, and overruling Pro, by holding that plaintiffs who have a general knowledge of a defective sidewalk will be contributorily negligent, as a matter of law, if they trip, despite the fact that they reasonably did not see the offending defect before their fall. The result of such a rule of law will be to allow time to insulate a property owner from liability for his negligence. For the longer he allows defects to exist, the more people will know of the hazard, and, consequently, the more people will be held to have “seen” the danger and failed to heed it, and thus denied recovery.
I cannot agree with such a rule of law, or with the sidewalk injustice perpetrated in this case. The majority’s holding today sets up a totally unrealistic and extremely high standard of conduct for the injured pedestrian, forgetting that the reasonable man “ ‘is not altogether devoid of human frailties.’ ” Cerino v. Philadelphia, 435 Pa. 355, 360, 362, 257 A. 2d 571, 573, 574 (1969) (dissenting opinion). And the majority continues to substitute its idea of due care for that of a jury’s, thereby further aggravating the unfair results of the defense of contributory negligence. A jury could very well have found that plaintiff was reasonably attempting to avoid colliding with another pedestrian. Certainly her “conduct was not so plainly and decisively negligent as to justify its being so characterized as a matter of law. As Mr. Justice Holmes remarked, ‘A choice may be mistaken and yet prudent.’ Kane v. Worchester Consolidated St. Ry., 1902, 182 Mass. 201, 65 N.E. 54.” Nicholson v. Stroup, 249 F. 2d 874, 877 (4th Cir. 1957) (Sobeloff, J.). The majority has forgotten what this Court said thirteen years ago *19in Pro and in many other cases since: “This Court has frequently held that contributory negligence may be judicially determined only where it is so clear and unmistakable that there is no room for fair and reasonable persons to disagree as to its existence: [citing cases].” 390 Pa. at 441, 135 A. 2d at 922.
I think that this Court should either return to a more realistic view of what constitutes contributory negligence as a matter of law, or abandon the doctrine that contributory negligence bars all recovery. Perhaps it is time that we adopt an approach allowing the jury to reduce the plaintiff’s verdict by the amount of his negligence. After all, the doctrine of contributory negligence as a total bar to recovery has been severely, and devastatingly, criticized. See, e.g., W. Prosser, Law of Torts 443-445 (3d Ed. 1964). We already recognize that juries do return compromise verdicts, and we have held that a grant of a new trial as to damages only is improper where there is evidence of such a verdict. See Gagliano v. Ditzler, 437 Pa. 230, 263 A. 2d 319 (1970); O’Toole, “Comparative Negligence: The Pennsylvania Proposal,” 2 Vill. L. Rev. 474, 475-76 (1957). I think it is time we formally recognize jury compromises and explicitly allow juries to reduce the verdict if the plaintiff was partially at fault. In this way a defendant whose negligence was so gross, blatant, and continuing as it was in the instant case,2 would not be completely relieved of all liability simply because an unfortunate plaintiff failed to measure up to the extraordinary standard of care which the majority imposes.
Accordingly, I dissent and would reinstate the verdict of the jury.

 Plaintiff testified to the same effect several times during cross-examination: “As I looked down on the sidewalk, I picked my head up, he was directly in front of me. ... I was forced into it [the broken part of the sidewalk]. ... I didn’t know which way to go. That man was right directly in front of me.”


 I note that there is apparently no evidence of a compromise verdict in the instant case.